Citation Nr: 1316496	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  05-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, prior to August 30, 2008.  

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2005 rating decision in which the RO granted service connection for PTSD which was assigned an initial 10 percent rating, effective November 10, 2004 (the date of the claim for service connection).  In February 2005, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  

In a May 2005 rating decision, the RO granted an initial 30 percent rating for PTSD, effective November 10, 2004.  Thereafter, the RO issued a statement of the case (SOC) in May 2005, and the Veteran filed a written statement (accepted as a substantive appeal in lieu of a VA Form 9) in July 2005. 

In March 2007, the Board remanded the claim for a higher initial rating for PTSD, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional action, to include arranging for the Veteran to undergo VA examination.  In March 2009, the AMC assigned an initial, 50 percent rating for PTSD, effective November 10, 2004, but denied an initial rating in excess of 50 percent (as reflected in an April 2009 supplemental SOC (SSOC)).  

In a September 2010 decision, the Board determined that the criteria for an initial, 70 percent rating for the Veteran's PTSD were met, and that, on the facts of the case, discussion of the Veteran's entitlement to the maximum, 100 percent rating a higher rating was not required.  However, the Board characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to service-connected PTSD, and remanded the TDIU claim to the RO, via the AMC, for further action.

The Veteran appealed the Board's September 2010 decision on the matter of a higher rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  At that time, he was represented by private attorney Glenn G. Bergman [however, the Board notes, parenthetically, that representation of the Veteran by service organization Vietnam Veterans of America has since resumed.]  In March 2011, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's decision to the extent that it "denied" entitlement to a rating in excess of 70 percent for PTSD, and remanding this matter to the Board for further proceedings consistent with the joint motion.  The Joint Motion for Remand (JMR) underlying the Court's March 2011 Order stated that the Board "should provide an adequate discussion of the appellant's entitlement to a schedular 100 percent rating for his PTSD."  

In an April 2011 rating decision, the RO implemented the Board's September 2010 decision and assigned an initial rating of 70 percent for PTSD, effective November 10, 2004.  In a subsequent rating decision of June 2011, the RO awarded the Veteran a TDIU, effective August 30, 2008.  In January 2012, the Veteran's representative contended that the award of TDIU should have also been effective from the November 10, 2004 (date of claim for service connection for PTSD).  

In February 2012 the Board noted that in January 2012 correspondence; the Veteran's representative raised the issue of entitlement to SMC.  Because it did not appear that this claim had been addressed by the RO, the Board referred this issue to the RO for appropriate action.  In February 2012 the Board remanded the claims for initial rating in excess of 70 percent for PTSD and entitlement to a TDIU prior to August 30, 2008, to obtain additional outstanding VA treatment records.  

Thereafter, a January 2013 rating decision denied entitlement to SMC.  The January 2013 rating decision also confirmed and continued the denial of an initial rating in excess of 70 percent for PTSD and to an effective date prior to August 30, 2008, for a TDIU.

The case has now been returned to the Board.  In the January 2012 Informal Hearing Presentation, the Veteran's representative requested the Board to assume jurisdiction over a claim of entitlement to SMC under 38 U.S.C.A. § 1114(s) effective September 2, 2008.  VA has a duty to maximize benefits and has a policy to consider SMC where applicable.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  See also 38 C.F.R. § 3.103(a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  For reason more fully discussed below, the Board has assumed jurisdiction over this aspect of the increased rating claim on appeal, but has listed the issue as a separate claim for administrative purposes.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, except as otherwise stated herein.  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished. 

2.  At all times since service connection has been granted the Veteran's PTSD has not been productive of total social and occupational impairment.  

3.  The Veteran is service-connected for PTSD, rated 70 percent disabling from November 10, 2004; he is also service-connected for ischemic heart disease, rated 10 percent from December 14, 2004; 30 percent from August 8, 2008; and 60 percent from September 2, 2008.  He has been in receipt of a combined disability rating of 70 percent from November 10, 2004; of 80 percent from August 8, 2008; and 90 percent from September 2, 2008.  He was awarded a TDIU rating effective August 30, 2008.  

4.  The Veteran last worked on a full-time basis and was engaged in substantially gainful employment on August 29, 2008.  His employment prior to that time was not marginal or in a sheltered or protected environment.  

5.  Effective September 2, 2008, the Veteran is in receipt of an award of TDIU based upon PTSD alone with an additional 60 percent rating for service-connected ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 4.130, Diagnostic Code 9411 (2012).  

2.  The criteria for an effective date prior to August 30, 2008, for a TDIU rating are not met.  38 U.S.C.A. § 5110(a) and (b)(2) (West 2002); 38 C.F.R. §§ 3.400, 4.16(a), 4.18, 4.19 (2012).  

3.  Effective September 2, 2008, the criteria for SMC under 38 U.S.C.A. § 1114(s) have been met.  38 U.S.C.A. § 1114(s) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.3159(b)(1).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

After the award of service connection for PTSD, and the Veteran's disagreements with the initial ratings assigned (which ultimately resulted in a 70 percent disability rating for PTSD effective the date of the grant of service connection), a May 2005 SOC set forth the criteria for higher ratings for PTSD - the timing and form of which suffices for compliance with the holding in Dingess/Hartman. 

As to the claim for a initial rating of 100 percent for PTSD, where, as here, service connection has been granted and an initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of an NOD does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3) (2010).  Similarly, as to the claim for an earlier effective date for a TDIU rating, while the Veteran was not provided appropriate VCAA notice as to the elements required for substantiating a TDIU claim, because a TDIU rating has been granted that claim has been substantiated.  Thus, the only remaining elements are the downstream element of the appropriate rating, claimed to be a 100 percent schedular rating for PTSD, and the appropriate effective date for the TDIU rating, claimed to be prior to August 30, 2008, on the basis of having worked in a protected environment.  As to the matter of entitlement to a schedular 100 percent rating for PTSD, in the March 2011 JMR underlying the Court's Order that same month, there was no allegation or statement that there was any failure to provide the required VCAA notice, nor even to assist the Veteran.  Likewise, there is now no allegation that the Veteran has been prejudiced by the failure to provide VCAA notice as to how to substantiate the claim for a TDIU.  Also, it is clear from the record, by virtue of the contentions of the Veteran's representative in the January 2012 Informal Hearing Presentation, that the Veteran and his representative are aware of how VA determines an effective date for a TDIU.  

The Board remanded this case in 2007 because the Veteran had submitted additional VA treatment records without a waiver of initial RO consideration of that evidence, see 38 C.F.R. § 20.1304, and to obtain an up-to-date VA rating examination, as well as to provide him an opportunity to provide information and/or evidence pertinent to the claim on appeal.  

The September 2010 Board decision which granted a 70 percent rating for PTSD also remanded the claim for a TDIU rating for the purposes of obtaining VA treatment records from the Rochester VA Medical Center (VAMC); to furnish him a formal claim for a TDIU rating, i.e., VA Form 21-8940; to request any additional information and/or evidence pertinent to the claim for a TDIU rating; and provide a VA examination to obtain an opinion as to whether it is at least as likely as not that the service-connected PTSD, alone, rendered him unable to obtain or retain substantially gainful employment.  This latter request is now moot in light of the TDIU grant.  

A March 2011 Court Order vacated the September 2010 Board's decision to the extent that it did not address entitlement to a 100 percent schedular rating for PTSD because it was not clear that the appellant was not seeking a disability rating greater than 70 percent, particularly since the Veteran was seeking a TDIU.  

Pursuant to the JMR, the Board remanded the case in February 2012 to request any additional information and/or evidence pertinent to the claims and to obtain records of participation in a VA PTSD program from February to March 2010 in the Batavia VA PTSD program; as well as VA outpatient treatment (VAOPT) records since January 2010 from the Batavia VA outpatient clinic (VAOPC) and VAOPTs since October 2010 from the Rochester VAOPC.  

The records of the Veteran's February to March 2010 treatment at the Batavia VA PTSD program are on file in the form of CAPRI records within the Virtual VA system.  Similarly, records of the Veteran's VAOPT at the Rochester VAOPC since October 2010 are on file in the form of CAPRI records within the Virtual VA system.  As to VAOPTs since January 2010 from the Batavia VAOPC, all available records since that time have been obtained, although it appears that most of the Veteran's VAOPT since January 2010 has been at the Rochester VAOPC rather than the Batavia VAOPC.  

As to the request in the 2012 Board remand for any additional information or evidence in support of the claims, in recent correspondence in June 2012 the Veteran reported that he had received VAOPT since 2004.  These records are also on file.  

And all this was in substantial compliance with the Board remands.  Substantial rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Additionally, the Veteran has been afforded multiple VA rating examinations in this case.  Also, family members have submitted statements in support of his claims, and private clinical records pertaining to his now service-connected ischemic heart disease are file.  As to this, there is nothing in the records which suggests that the Veteran has ever sought or received private treatment for psychiatric disability.  

The Veteran has also declined to testify in support of his claims and, as to the claim for a 100 percent schedular rating the JMR underlying the Court's March 2011 Order did not suggest that any additional development was needed in this case, although the Board nevertheless remanded the case in February 2012 to obtain the Veteran's complete VA treatment records.  

Also, as to an earlier effective date for a TDIU there has been no request for a retrospective VA examination to address the question of the Veteran's ability to engage in substantially gainful employment and, from the Board's review of the evidence, none is needed because the evidence on file is sufficient to adjudicate this claim.  Likewise, no additional VA psychiatric examination has been requested as to the severity of the service-connected PTSD because there has been no allegation that this disability has increased in severity nor, from the Board's review of the evidence and information on file, is there any evidence which suggests that there has been an increase in severity of the service-connected PTSD which would warrant an additional VA rating examination.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc.., 159 F.3d 534, 549 (Fed.Cir. 1998).  



Background

Private treatment reports revealed that the Veteran was seen at an Emergency Room in February 2002 for complaints of non-radiating chest pain with shortness of breath and diaphoresis of greater than 7 hours duration.  An EKG revealed depressed T-waves laterally and an echocardiogram revealed a posterolateral hypokinesis with an ejection fraction of 30 percent.  He continued to have significant chest pain, unrelieved by Nitroglycerin, and had an emergency cardiac catheterization which revealed a 90 percent stenosis of the proximal left anterior descending artery, 100 percent stenosis of the proximal left circumflex artery, and 80 percent stenosis mid and 80 percent stenosis distal right coronary artery lesions.  Later that day, he had a quadruple coronary artery bypass graft (CABG x4). 

The Veteran was first seen at the VA Rochester Outpatient Clinic in December 2003 and related a medical history of a CABG x 4, for coronary artery disease (CAD), status post myocardial infarction (MI) in February 2002.  He also had a history of hypertension and hyperlipidemia.  He was being monitored by a private cardiologist but denied having any chest pains, palpitations, dizziness or syncopal episodes.  After a cardiac examination it was reported that his CAD was stable on ASA and Metoprolol.  Subsequent VA progress notes reveal his CAD remained stable. 

A July 2004 PTSD screening by a clinical psychologist reflects that the Veteran complained of being angry, irritable, edgy, and difficult to live with.  He was chronically anxious, which was worse in crowds.  He reported avoiding situations or topics that stimulated combat memories but had frequent nightmares, sleep disturbances, frequent awakening, anger, restlessness, and excessive alcohol consumption.  The diagnosis was chronic PTSD and an initial Global Assessment of Functioning (GAF) score of 50 was assigned; which was later changed to 46.   

PTSD therapy treatment records dated from September and October 2004 reflect that the Veteran demonstrated symptoms of withdrawal, anger, and frustration.  He had communication problems with his wife due to his PTSD symptoms.  He became emotional often when discussing his symptomatology.  A September 16, 2004, treatment note stated that the Veteran was in the process of closing a business that he and his brother had run for over 30 years, until his brother was disabled in an accident in which the Veteran was driving.  The Veteran was hired to do the same work at another company and found that his biggest adjustment was having to watch his temper.  

On VA psychiatric examination in December 2004 the Veteran reported that he was moody and would sometimes punch holes in walls when he became angry.  He stated that he was angry on a daily basis, although such outbursts were not an everyday occurrence, and he was never violent toward people.  He related that he became emotional when watching the news and described being withdrawn from others and distrustful of others.  Also, he reported having panic attacks whenever he felt things were closing in around him and, also, had difficulty falling asleep, and used alcohol to self-medicate.  He indicated that his sleep was usually disturbed after approximately four hours.  

The Veteran stated that he got along well with his wife, although he had made life difficult for her.  He reported that his PTSD-related behavior had an impact on his children.  While he was able to go to restaurants weekly, he sat with his back to the wall.  He was able to attend family events, and could only attend non-family events if he was drinking.  He reported that he avoided most, though not all, recollections, thoughts, and feeling associated with Vietnam.  He had difficulty with increased arousal in his sleep, bouts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

The examiner noted that the impact on the Veteran's occupational function appeared to have been minimal, as was also true of the general impact on family relationships.  More general social functioning appeared to be mildly to moderately impaired. 

On mental status examination the Veteran was casually dressed, and his personal hygiene was good.  His attitude was defensive but generally cooperative.  His mood was significantly dysphoric, and his affect was anxious and depressed.  He appeared to experience considerable grief and guilt regarding aspects of his combat experiences, and intermittently he became emotionally intense when speaking about such matters.  At other times, his affect was also flattened, blunted, and constricted.  His speech was brusque but otherwise unremarkable.  Expressive and receptive language was intact, and productivity was normal, as was tone and quality of speech.  His conversation was relevant, coherent, and goal directed. 

It was not clear to the examiner whether the Veteran actually had visual or auditory hallucinations, but the Veteran reported that he often felt that he saw someone standing nearby, when no one was actually there; and that he infrequently heard himself being called, although he could not identify the voice.  The Veteran was oriented in time, place, and person, with an awareness of current events.  Executive cognitive functioning appeared to be the area of most obvious impairment, and he could not recite serial sevens backwards, and incorrectly recited the months of the year backwards.  Remote memory appeared to be somewhat compromised, but both short term and immediate memory seemed generally intact.  Insight was lacking, and he appeared to have a limited understanding of the role of trauma in his problems.  Judgment appeared practical and intact.  Suicidal ideation appeared to be periodically experienced, but he had not planned or acted upon such thoughts in the past. He denied homicidal ideation.  

The diagnosis was PTSD, and a GAF score of 55 was assigned.  The examiner reported that social and interpersonal functioning appeared to be compromised to a mild degree, but occupational functioning did not appear to be compromised to any significant extent.  

A social survey in December 2004 reflects that the Veteran's family business had failed due to the Veteran's inability to function from both psychological symptoms and his heart attack, after his brother's on-the-job injury.  He now worked full-time in a factory where he continued to move heavy equipment, making about $40,000.00 yearly.  The social worker found that the PTSD symptoms severely decreased the Veteran's ability to function socially, in family relationships, and vocationally.  The Veteran abused alcohol to medicate his symptoms. 

On VA behavioral health treatment on February 17, 2005, a psychologist noted that the Veteran's highest GAF score in the past year was a 46.  Both the Veteran and his wife agreed the symptoms were worsening.  Typically, he repressed anger until it erupted, which had caused problems in his relationship for years.  He avoided intimacy.  Also, he was angry, depressed, withdrawn, and abused alcohol.  His memory for dates was impaired.  His vocational history was characterized by making accommodations to his PTSD.  After service in Vietnam, he had gone to work at his father's company, buying and selling equipment and doing rigging.  When the father retired, the Veteran and his brother bought the company and ran it until 2 years ago.  He had as much autonomy as he needed to manage his short fuse and he and his brother could sound off whenever needed, which they did frequently.  After the Veteran's heart attack and the brother's on-the-job injury, they closed the business.  This was a loss for the Veteran who maintained the belief that he should be able to run the business himself.  He had lasted 9 months working with another rigging company until he had to "quit or kill the guy."  He was now working for another employer, who had known the Veteran for 20 years, and who allowed the Veteran to have his space.  The diagnosis was chronic PTSD, and a GAF score of 39 was assigned. 

In March 2005 the Veteran's brother reported that since 1971 they had worked at their father's business, six days weekly, but the Veteran often flew off the handle, throwing things and yelling.  He was a walking time bomb.  Upon their father's death in 1976, the brothers bought the business and were partners of a company in tools and machinery sales from March 1976 until December 31, 2001.  During that time the Veteran still had many of the problems he had earlier and at such times the responsibilities fell upon the brother.  At times it was almost impossible to get along with the Veteran.  

In March 2005 the Veteran' wife stated that due to the Veteran's inability to work around others he had stayed with an unsuccessful company for 32 years, as a partner with his brother.  The brother tolerated the Veteran's tantrums and miserable attitude but a little over a year ago they lost the business.  

A July 26, 2006, Behavioral Health Treatment Update shows that despite the Veteran's commitment to treatment and management of his severe chronic PTSD symptoms, his functional improvement, reflected by increasing GAF scores, had recently eroded by the addition of further stressors, i.e., his disability from work since May due a to worsening medical condition from hip pain with falling due to hip weakness and reduced ability to lift, which was part of his job, bilateral hip surgery, and anticipated loss of contact with a grandson.  He was able to maintain employment only if he were left alone.  It was reported that in all probability he would not have kept his prior job as long as he had were it not for the fact that it had been a family business.  Upon closing the family business, he had lasted only 9 months at another job but his current employer, who had known the Veteran for 20 years, understood the Veteran's PTSD and provided the accommodation that the Veteran needed to functional vocationally.  Typically, for years outbursts of anger had caused problems in his relationships and in work settings.  He was in danger of losing his job because the company he worked for had been bought out by a larger company which might not support the special accommodation to the Veteran's PTSD, and it was uncertain to what extent his physical disability would have on his continued employability.  Another clinical note of that same date reflects that the Veteran had to return to work by August 16, 2006, and he felt he had to return despite lack of improvement following recent surgery because of the risk of being laid off.  

Records of VA behavioral health treatment through April 2008 note that the Veteran remained anxious and irritable.  Depression and alcohol abuse were also problems.  Notes from July 2006 treatment reflect that he was assigned a GAF score of 32 in August 2005, representing his lowest point.  Since that time, he had made steady improvement, but he was still only functioning in the low 40s.  He was still explosively angry at home, withdrawn from emotional and physical contact, drank excessively, and had night terrors.  He constantly had a flattened affect, mood and motivation disturbances, impaired concentration and memory, and difficulty establishing and maintaining effective social and work relationships.  He reported being uncomfortable in a social setting in which there were strangers that he could not trust.  He was not delusional, although he had spiritual beliefs of being connected to passed loved ones, and occasionally heard his name called, which the psychologist noted was a common symptom for PTSD combat veterans.  The diagnosis was chronic, severe PTSD.  In November 2006, the Veteran reported having Vietnam nightmares and being unable to communicate with his wife.  The psychologist assigned a GAF score of 42.  In March 2007, the GAF score was 45, and in August 2007 the GAF score was 41.  

VA treatment records show that the Veteran's echocardiogram in August of 2008 revealed his left ventricular ejection fraction was normal at 50 to 53 percent, however, but left ventricular hypertrophy was noted.  A cardiology consultation dated February 17, 2009 noted that he had an exercise nuclear stress test on September 2, 2008, which yielded an ejection fraction of 44 percent with a fixed moderate to severe perfusion defect of the inferior inferolateral wall consistent with infarction in this territory along with some mild lateral wall peri-infarct ischemia.  No transient ischemic dilation was noted.  Subsequent VA progress notes indicated that his CAD was asymptomatic and stable.

On VA examination in February 2009 the Veteran reported having being recently laid off from work in August 2008 and was now unemployed.  He reported being discontent with his bosses and supervisors.  The examiner noted that, since his last examination, the Veteran had lost motivation to work and was experiencing a great deal of stress.  He was still able to occasionally go to restaurants, and he visited his sister frequently, and described his relationship with his wife as improved, due to therapy. 

The Veteran reported sleep disturbance, often being interrupted by nightmares, and that he sometimes awoke screaming.  Reportedly, he drank alcohol prior to trying to fall asleep.  His presentation was one of extreme anger and discontentment, and he continued to avoid most, though not all, recollections, thoughts, and feelings associated with Vietnam.  He stated that he felt estranged from most other people and was generally constricted in his emotional responses, with the exception of periods of lability.  His avoidance responses also included self-medication with alcohol.  He had difficulty with increased arousal in his sleep, bouts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  Since his last examination, these symptoms had become more pronounced and debilitating.  

The examiner noted that the Veteran had been laid off from work for reasons unrelated to his performance, and that the impact of his symptoms on social and interpersonal functioning appeared to be significant.  He did not describe friendships or other activities that might provide him with some enjoyment. 

On examination the Veteran was casually dressed and his personal hygiene was good.  His attitude was defensive and somewhat angry but generally cooperative. Mood was significantly dysphoric, and his affect remained anxious and depressed.  He appeared to experience considerable grief and guilt regarding aspects of his combat experiences, and he intermittently became emotionally intense when even briefly referencing such matters.  Affect was also flattened, blunted, and constricted.  He did not report panic attacks.  Speech remained brusque but otherwise unremarkable.  His speech productivity was normal, as was the tone and quality of speech.  Conversation was relevant, coherent, and goal directed.  He reported some symptoms of auditory and visual hallucinations.  Executive cognitive functioning appeared to be the area of most obvious impairment.  Remote, short term, and immediate memory all appeared to be moderately impaired.  Insight remained lacking, and he appeared to have a limited understanding of the role of trauma in his problems.  Judgment appeared nominally practical and intact.  Suicidal and homicidal ideation was denied. 

The diagnosis was PTSD.  A GAF score of 41 was assigned.  The psychologist noted that increased arousal, avoidance, and re-experiencing were all evident in varying degrees, and appeared to have become heightened since the Veteran was last seen.  Given the nature and content of the dreams, intrusive thoughts, and related symptoms, the psychologist opined that it appeared much more likely than not that the Veteran's disorder had deepened.  Social/interpersonal functioning appeared to be compromised to a moderate degree, although his marital relationship had stabilized.  Occupational function could not be assessed because the Veteran was no longer working.  

Records of the Veteran's participation in February and March 2011 at the Batavia VAOPC PTSD "PRRTP" program show that in February he denied auditory hallucinations but reported that occasionally he saw people "pop up."  In March 2011 his GAF score was 51.  

VA treatment records show that when the Veteran was seen on March 10, 2011 his CAD was still stable while on Metoprolol and ASA.  

On VA cardiology examination in May 2010 the Veteran's VAOPTs and private treatment medical treatment records were reviewed.  The Veteran reported having developed a heart condition in 2002, when he had a heart attack.  He stated that his cardiac condition was stable with medication, including ASA and Metoprolol.  He denied any cardiac trauma or cardiac neoplasm.  He had had a CAGB x 4 in 2002, after an MI.  The Veteran denied any cardiac history of rheumatic fever, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, or other heart disease, angina, dizziness or syncope.  He had a positive history of hypertension, fatigue and dyspnea on moderate exertion.  Continuous medication was required for heart disease and for control of hypertension.  He denied any pulmonary history of non-productive cough, productive cough, wheezing, non-anginal chest pain, hemoptysis, fever or anorexia.  He related a positive history of dyspnea on moderate exertion and night sweats.

On physical examination, the Veteran's pulse was 64 beats per minute and blood pressure was 120/80.  Cardiac examination revealed no evidence of congestive heart failure (CHF) or pulmonary hypertension.  Normal heart sounds were present and rhythm was regular.  No extra heart sounds were found.  On pulmonary examination, there was no evidence of any abnormal breath sounds.  The examiner noted that exercise testing was medically contraindicated due to the Veteran's left ventricular ejection fraction of less than 50 percent, at 44 percent.  The estimated METs were more than 5 up to 7, due to shortness of breath when running or doing stairways.  The examiner stated that the Veteran's heart was of normal size, via echocardiogram.  The examiner confirmed a diagnosis of ischemic heart disease with no effects on the Veteran's usual occupation or activities of daily living.

VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits, dated May 3, 2011, from the Veteran's former employer discloses that the Veteran worked full-time, i.e., 40 hours a week, from October 2006, until August 29, 2008.  The reason stated for his not working thereafter was "lack of work."  The amount he had earned during the 12 months preceding the date of last employment was $53,337.49.  No concession has been made to the Veteran by reason of his age or disability.  

On VA psychiatric examination in June 2011 the Veteran's claim file and medical records were reviewed.   The Veteran's significant non-psychiatric illness were an essential tremor, shortness of breath, status post hip replacement in 2006, colonic polyps, esophageal stricture, achalasia, coronary artery disease, and a hiatal hernia.  He currently took anti-depressant medication, a side effect of which was dizziness.  He received group and individual psychotherapy with fair results reported by the Veteran from both the behavioral treatment and medication.  He described struggling with feeling emotionally close to his wife and had few, if any, relationships outside of his family.  He had been involved in hunting and fishing but claimed to have no current interest in these, stating that he had not been fishing in 3 years.  He had no history of suicide attempts or of violence or assaultiveness.  He was not employed and it was noted that a February 2009 psychiatric examination had found apparent moderate compromise of social and interpersonal functioning.  He had drank heavily on a daily basis until recently and, in the past, had had blackouts.  

On mental status examination the Veteran was casually dressed and his psychomotor activity was unremarkable.  His speech was clear and coherent.  His attitude was one of cooperativeness, attentiveness but irritability.  His affect was blunted.  His mood was dysphoric and irritable.  As to his attention, he was not able to do serial 7's or spell a word both forwards and backwards.  He was fully oriented and his thought process and content were unremarkable.  He had no delusion.  As to judgment, he understood the outcome of behavior and as to insight he understood that he had a problem.  He had sleep impairment, reporting that he rarely got more than 3 hours of sleep and being sleepy the next day.  He had no hallucinations.  He reported having inappropriate behavior consisting of throwing things when he was angry, and most recently a cooking pan.  He interpreted proverbs appropriately.  He had no obsessive or ritualistic behaviors or panic attacks.  He had no homicidal or suicidal thoughts.  His impulse control was poor but he had not had episodes of violence.  He described significant impairment of motivation and feelings of apathy that were consistent with a moderately to severely depressed mood.  He was able to maintain a minimum of personal hygiene and had no problems with the activities of daily living.  His eye contact with the examiner was reduced throughout the examination.  His remote, recent, and immediate memory were moderately impaired, and as an example he was able to name 2 of the 4 most recent presidents, he could repeat 4 digits forward, but could not recall any words after 5 minutes.  He was able to recognize 1 of 3 words previously presented among a total of 6.  

The Veteran had persistent re-experiencing of stressor by recurrent and intrusive distressing recollections and dreams, and acting or feeling as if the trauma were recurring.  He had intense psychological distress at exposure to internal or external cues symbolizing or resembling past trauma.  He had physiological reactivity at such times.  He tried to avoid thoughts, feelings or conversations associated with past trauma.  He tried to avoid activities, places or people that aroused recollections of trauma.  He had an inability to recall an important aspect of past trauma.  He had markedly diminished interest or participation in significant activities.  He felt detached or estranged from others.  He had a restricted range of affect, e.g., being unable to have loving feelings.  He had a sense of a foreshortened future, e.g., not expecting to have a career, marriage, children, or normal life span.  He had difficulty falling or staying asleep.  He had irritability or outbursts of anger as well as difficulty concentrating, hypervigilance, and an exaggerated startle response.  

The examiner reported that the Veteran's symptoms were chronic and occurred, typically, on a daily basis of at least moderate severity, and lasted from less than an hour to several hours.  There were no remissions, and thus no capacity for adjustment during remissions.  As to behavioral, cognitive, social, affective or somatic changes, these were a sleep disorder, nightmares, intense anger, outbursts of anger, and problems in his family relationships.  Results of psychological were consistent with PTSD.  The severity of the PTSD symptoms, based on psychometric data, was severe.  Psychological testing also indicated a severe level of depressive symptoms.  He knew the amount of his benefit payments and monthly bills, and personally handled his money and paid his bills.  He was capable of managing his financial affairs.  His past occupation had been a rigger for heavy equipment.  The stated reasons for his current unemployment were his medical conditions and his PTSD.  As to being unemployed due to a mental disorder, the examiner agreed such was the case, stating that treatment notes documented multiple past failures at sustaining employment due to PTSD.  

The diagnoses were PTSD, and alcohol dependence in early partial remission.  His alcohol use did not appear independently responsible for his impaired functioning and reduced quality of life.  His abusive drinking pattern was clearly an attempt to cope with PTSD symptoms.  He continued to have moderate to severe PTSD symptoms, despite a significant reduction in his alcohol consumption.  His GAF score was 50.  As to changes in functional status and quality of life since his last examination, the Veteran reported decreased involvement in leisure activities and increased problems with his marital relationship, as to which his PTSD symptoms were clearly responsible.  His alcohol use did not appear to be independently responsible for his impaired functioning and reduced quality of life and was an attempt to cope with PTSD symptoms.  His prognosis appeared to be fair, if he could continue to moderate or abstain from alcohol use.   

The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD symptoms but these did result in deficiencies judgment, thinking, family relations, work, mood or school.  PTSD also impaired his judgment since despite counseling he continued to drink heavily.  As to thinking, he reported having occasional visual and auditory hallucinations.  As to family relationships, he had an ongoing strain with his family, as shown in treatment notes for the past 6 or more years.  As to work he had not been employed since 2008, and his primary therapist had opined, on October 22, 2010, that the Veteran's PTSD symptoms would probably preclude sustained employment.  As to mood, he had continued to exhibit lability of mood with symptoms of depression, anxiety, and severe anger.  

The examiner further opined that it was as likely as not that the PTSD alone rendered the Veteran unable to obtain or retain substantially gainful employment and this opinion was consistent with the application of DSM IV-TR criteria and supporting medical literature, clinical experience and expertise, medical records and treatment notes, past psychometric assessments, and the current interview.  

Virtual VA reflects that on June 15, 2012, the Veteran was mailed VA form 21-4140, Employment Questionnaire, which was sent to his most recent address of record.  He was requested to state whether he had been employed by VA or others or was self-employed at any time during the last 12 months and provide the names and addresses of any employer, the type of work, hours per week, inclusive dates of self-employment, time lost from work, and his highest gross earnings per month.  However, the Veteran did not respond.  

VA records from April 2011 to October 2012 from the Rochester VAOPC show that the Veteran was maintaining his status despite persistent PTSD symptoms and was doing well.  In September 2012 he reported doing as well as he had ever been, and he had no side effects of his medication.  

An Initial Rating In Excess of 70 percent for PTSD

General Rating Principles

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Franciso v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the initial rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the assignment of a GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 4.126(a).   

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed, avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or is unable to function in almost all areas of life (e.g., stays in bed all day, no job, home, or friends).  

PTSD is rated under DC 9411, which in turn provides that PTSD is rated under a General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In light of the evidence regarding the Veteran's PTSD, the Board finds that the Veteran's impairment most nearly approximates the occupational and social impairment with reduced reliability and productivity contemplated by the initially and currently assigned rating of 70 percent.  

Although there is evidence that the Veteran has both PTSD and alcohol abuse, the evidence is clear that the alcohol abuse is a coping mechanism for dealing with PTSD symptoms and, moreover, there is no means of distinguishing between the impairment due to his service-connected PSD and impairment due to his alcohol abuse.  Thus, for rating purposes, the Board will consider all psychiatric symptoms and impairment as being due to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity in multiple areas, e.g., work, family relations, thinking, and mood as a result of anxiety, depression, impaired sleep, very poor impulse control, social withdrawal, and intrusive recollections of past trauma.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, avoidance of war stimuli, exaggerated startle response, markedly diminished interest or participation in activities, and hypervigilance.  See Mauerhan, supra.  However, the Board finds that while such symptoms more nearly approximate a rating of 70 percent under the General Rating Formula, since they are of such severity and frequency as to result in occupational and social impairment with deficiencies in most areas; nonetheless, they do not result in total occupational and social impairment.  

The Board has also considers the Veteran's GAF scores assigned during the course of the appeal.  As noted above, the Veteran has been assigned GAF scores ranging from 32 to 55; however, the 32 GAF score was the only GAF score below 40 and was assigned on only one occasion, in August 2005.  Otherwise, the Veteran's GAF scores have primarily been in the 40s.  Such GAF scores represent serious symptoms, including serious impairment in social and occupation realms, and having no friends but would also include suicidal ideation and obsessional rituals which the Veteran does not have.  The GAF score of 32 would be consistent with some impairment in reality testing or illogical, obscure or irrelevant speech but there is likewise no evidence of such impairment in this case, although it would also be consistent with major impairment in several areas, e.g., work, school, family relations and judgment, thinking and mood due to depression, avoiding friends, and family neglect.  As to the latter, these are encompassed in the 70 percent rating.  Additionally, when the GAF score of 32 was reported it was not indicated that the Veteran was unable to work due to psychiatric impairment.  

Based on the evidence of record, discussed previously, the Board finds that the Veteran's symptomatology is most consistent with the predominately assigned GAF scores in the 40's.  In this regard, such scores represent serious symptoms, which is in accord with the Veteran's current 70 percent rating.  Moreover, to the extent that a lower GAF score was once assigned, the Board finds that such a score is not supported by the evidence of record detailing symptomatology that only results in serious impairment. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of significant impairment of thought processes during the appeal period.  

The Veteran has described some symptoms of auditory hallucinations such as hearing his name being called, and possible visual hallucinations.  However, the Veteran has maintained contact with reality and his spouse.

Furthermore, as indicated previously, the evidence reflects that while the Veteran is now unemployable, and most recently it was reported that the PTSD precluded substantially gainful employment, the standard for a 100 percent schedular rating requires total occupational and social impairment which is not shown in this case.  Significantly, a 100 percent schedular rating requires impairment which is simply not shown in this case, e.g., evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Moreover, to the extent that the Veteran does experience some memory loss, it has not been characterized as being of such severity as to cause loss of names of close relatives, occupation, or own name.  

Additionally, in June 2011, a VA examiner provided opinion that the Veteran's PTSD was not productive of total occupational and social impairment due to PTSD signs and symptoms.  

For these reasons, the Board finds that the criteria for a 100 percent rating under the General Rating Formula have not been met, or more closely approximated.

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies most areas and warrants no more than a 70 percent rating.  

The Board has carefully reviewed and considered the Veteran's statements and those of family members regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD.  The Veteran's symptoms have appeared to have worsened during the appeal period, which is reflected in the award of a TDIU rating effective August 30, 2008.  The 70 percent rating assigned has been awarded for the entire appeal period despite the fact that all criteria for this rating have not been met.  The Board finds that, at no time during this appeal, has the Veteran evidenced total occupational and social impairment due to PTSD.  Therefore, assigning staged ratings for the disability is not warranted.  

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability rating contemplates his occupational and social impairment caused by his PTSD symptomatology, as enumerated above.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD and the symptoms shown are not exceptional or unusual for PTSD.  

In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

"Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single DC provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, No. 10-1785, slip op. at 10 (Vet. App. Mar. 27, 2013) (en banc).  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Johnson v. Shinseki, No. 10-1785, slip op. at 4 (Vet. App. Mar. 27, 2013) (en banc) (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a veteran] to [an extraschedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13).  

In other words, an extraschedular rating may not be assigned on the basis of the combined impact of the Veteran's service-connected PTSD and his service-connected ischemic heart disease.  

As the preponderance of the evidence is against the claim an initial disability rating in excess of 70 percent for PTSD at any time since the original claim for service connection was filed, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

An Effective Date Prior to August 30, 2008, for a TDIU Rating

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  

Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability.  38 C.F.R. § 4.17(a). 

Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  Age, as such, is a factor only in evaluations of disability not resulting from service, i.e., for the purposes of pension.  38 C.F.R. § 4.19.  

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

Similarly, the implementing regulation states that the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  See 338 C.F.R. § 3.400 (2012).  An exception to this general rule occurs in a claim for increased compensation.  See 38 C.F.R. § 3.400(o)(1).  An effective date for such a claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); 38 C.F.R. § 3.3400(o)(2).  A claim for a rating of TDIU is an increased-rating claim that generally follows the effective date rules of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400.  See Hurd v. West, 13 Vet. App. 449, 451-52 (2000); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

A veteran may be considered as unemployable upon termination of employment which was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  With amputations, sequelae of fractures and other residuals of traumatism shown to be of static character, a showing of continuous unemployability from date of incurrence, or the date the condition reached the stabilized level, is a general requirement in order to establish the fact that present unemployability is the result of the disability.  However, consideration is to be given to the circumstances of employment in individual claims, and, if the employment was only occasional, intermittent, tryout or unsuccessful, or eventually terminated on account of the disability, present unemployability may be attributed to the static disability.  38 C.F.R. § 4.18.  

The Veteran is service-connected for PTSD, rated 70 percent disabling from November 10, 2004; he is also service-connected for ischemic heart disease, rated 10 percent from December 14, 2004; 30 percent from August 8, 2008; and 60 percent from September 2, 2008.  He has been in receipt of a combined disability rating of 70 percent from November 10, 2004; of 80 percent from August 8, 2008; and 90 percent from September 2, 2008.  

VA regulations define marginal employment in two ways: (1) employment that produces income that does not exceed the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of the Census, or (2) employment that produces income above the poverty threshold but is in a protected environment such as a family business or sheltered workshop.  Id.   

Because the Veteran was last engaged in full-time employment on August 29, 2008, to obtain an earlier effective date for TDIU, it is alleged that employment prior to August 30, 2008, was only marginal.  As noted above, there are two regulatory definitions of marginal employment.  The first is when income is less than that of the poverty threshold.  However, in this case there is no evidence that the Veteran has at any time had an income less than the poverty threshold.  In fact, as recently as 2008 he made over $50,000.00 annually and in 2004 it was noted that he made about $40.000.00 annually.  

Hence, for an earlier effective date it must be shown that the Veteran's employment was marginal under the second regulatory definition, which includes but is not limited to work in a family owned business or a sheltered workshop.  

As to this, after service the Veteran commenced work in his father's business and in 1976 the Veteran and his brother assumed ownership of that business.  In 2005 it was noted that they had run the business until two years ago, i.e., about 2003.  However, in September 2004 it was noted that they were now in the process of closing that business.  

Emphasis has been placed on notations in the file that the Veteran might not, or probably would not, have kept this job were it not a family operated business.  In fact, the Veteran's wife stated that the Veteran had been unsuccessful in the family business because of his PTSD symptoms.  However, the record clearly shows that the Veteran, even with the help of his brother, operated the family business for over three decades.  Thus, the operation of that business cannot be easily dismissed by simply describing it as unsuccessful.  Rather, it appears that it was a combination of three things that caused the family operated business to cease.  While two of these things were the Veteran's service-connected PTSD and his service-connected heart disease, the third was the apparently career ending injury sustained by the Veteran's brother.  In this regard, the brother has stated that at time of flare-ups of the Veteran's PTSD the responsibility for running the family business fell upon the brother.  However, there is nothing in the record which indicates that the Veteran's flare-ups of PTSD symptoms and his engagement in the family business were so limited due to either PTSD or his heart condition, or both, that his work in the family business deserved to be classified as protected or sheltered work.  Rather, the statements of the Veteran and his brother indicate that the Veteran was a fully involved part owner of the business.  

Attention has been drawn to the opinion expressed in a December 2004 social survey that the Veteran's PTSD symptoms severely decreased his ability to function in his family, socially, and occupationally.  However, in contrast to this is the opinion of the December 2004 VA psychiatric examiner which was that the impact of the PTSD occupationally appeared to be only minimal or to not be compromised to any significant extent.  

After closing the family business sometime in late 2004 or early 2005, the Veteran was gainfully employed on a full-time basis at another company but apparently due to his PTSD symptoms he left that job and commenced work at the place where he remained employed until August 29, 2008.  There is virtually nothing to indicate that this employment was marginal, protected or sheltered.  Rather, the emphasis on appeal has been that his last employment from October 2006 until August 29, 2008, was protected or sheltered because his employer gave him "space" due to PTSD symptoms.  

In contrast to this is the May 2011 VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits, which specifically and unmistakably states that no concession had been made to the Veteran by reason not only of age but by disability.  The Board does not doubt that this employer made accommodations at various points in time as reported by the Veteran, which many employers will provide.  See generally VAOPGCPREC 5-2005 (Nov. 25, 2005) (recognizing that, in view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a veteran from securing or maintaining substantially gainful employment).  

Additionally, the Veteran's income level in his last 12 months of employment, which was in excess of $50,000.000, is many times above the poverty limit and is not consistent with employment in a protected or sheltered environment.  The Veteran may very well have been unable to keep this job without accommodations by his employer, but the fact remains that the Veteran had kept his job until August 2008 with some form of accommodation.  The fact that accommodations were made does not, ipso facto, revert that employment to a protected or sheltered environment as many competitive employment environments are mandated to make accommodations for disabilities.  See. e.g., Title I of the Americans with Disabilities Act of 1990.

In fact, the record suggests that the Veteran was in fear of losing his employment because of a possible takeover of his employing business by another business and in this connection the VA Form 21-4192 stated that the reason for the Veteran's not working was a lack of work.  Also, the February 2009 examination noted that he had not worked since 2008 for reasons unrelated to his work performance.  

From this the Board concludes that the Veteran was engaged in substantially gainful employment prior to August 30, 2008.  This is the essential and key element in any award of a TDIU rating.  That employment was not marginal, protected or sheltered.  As such, regardless of any contentions the Veteran now puts forward, because he was engaged in full-time substantially gainful employment prior to August 20, 2008, an effective date for a TDIU rating may not be assigned.  

In other words, it is not enough that the Veteran first met the schedular criteria in 38 C.F.R. § 4.16(a) as of November 10, 2004.  To warrant a TDIU a Veteran must not only met the criteria of 38 C.F.R. § 4.16(a) but also be incapable of substantially gainful employment.  Indeed, 38 C.F.R. § 4.16(a) specifically states that a TDIU rating may be assigned when both the schedular criteria therein are met and the Veteran "is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  Since it is irrefutable that the Veteran last had substantially gainful employment on August 29, 2008, an effective date for a TDIU prior thereto is prohibited because it is factually ascertainable that he was last so employed on that date.  

Extraschedular TDIU

It is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to a veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

As to an award of a TDIU rating on a possible extraschedular basis, the same considerations as to the Veteran's employment apply, i.e., that prior to August 30, 2008, the Veteran was engaged in substantially gainful employment which was not marginal, protected or sheltered.  Thus, referral of the case for possible extraschedular consideration for TDIU prior to August 30, 2008, is not warranted.  

Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  And, an effective date for a TDIU rating prior to August 30, 2008, is not warranted.  

SMC

As indicated in the Introduction section, VA has a duty to maximize benefits and has a policy to consider SMC where applicable.  See Akles, 1 Vet. App. at 121; AB, 6 Vet. App. at 38; Bradley, 22 Vet. App. 280 (2008); 38 C.F.R. § 3.103(a).

The Veteran's award of TDIU - a 100 percent rating - effective August 30, 2008 has been based upon his PTSD "alone."  He has additional disability of ischemic heart disease rated as 60 percent disabling since September 2, 2008.  This meets the criteria for SMC under 38 U.S.C.A. § 1114(s).  See Bradley, 22 Vet. App. 280 (2008) (the provisions of 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i), which provide for SMC if a Veteran has a service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent or more, do not limit "a service-connected disability rated as total" to only a schedular 100 percent rating).  See also VBA Fast Letter 09-25 (June 4, 2009).

As the Board views the SMC rating as an extension of the initial rating claim on appeal, the Board assumes jurisdiction over the claim.  See generally Rice v. Shinseki, 22 Vet. App. 444 (2009) (holding that the issue of entitlement to TDIU, when reasonably raised, is a component of an initial/increased rating claim).
Thus, the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s) effective September 2, 2008.  An earlier effective date of award cannot be assigned as service connection for the Veteran's ischemic heart disease was not awarded until September 2, 2008.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.  

An effective date prior to August 30, 2008, for a TDIU rating is denied.  

An award of SMC under 38 U.S.C.A. § 1114(s) effective September 2, 2008 is granted.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


